DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action is responding to applicant’s amendment filed on 4/9/2021.  Claims 11-13 have been amended.  Claims 1-10 and 16-17 have been withdrawn.  Claims 18-20 are newly added.

Response to Arguments
	The objections to the specification and to the drawings have been withdrawn in view of applicant’s amendment.  The 112 rejections have been withdrawn in view of applicant’s amendment.  The Padden reference has been withdrawn in view of applicant’s amendment and remarks.

Terminal Disclaimer
The terminal disclaimer filed on 6/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,398,585 (s/n 13/905,337) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Bryan Stanley on 6/28/2021.
The application has been amended as follows: 
In claim 14, line 2, delete “padded”.
Cancel claims 1-10 and 16-17.

Allowable Subject Matter
Claims 11-15 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 11, the art of record when considered alone or in combination a forearm strap connected to said forearm support, said forearm strap configured to extend to and connect to said pillow such that said forearm support provides a shelf upon which the user's forearm may comfortably rest, in combination with all other features recited in the claim.
Regarding dependent claims 11-15 and 18-20, these claims are allowed due to their dependencies on claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799.  The examiner can normally be reached on 9am-5pm, Monday-Friday.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Figure 5 in Kazmierczak of U.S. Patent Publication No. US 2005/0010147 illustrates an arm pouch (14) lacks a shelf structure.
Figures 3-4 in Sanders of U.S. Patent No. 2,594,809 illustrates an arm sling comprising a shelf (10) supported by upright side walls (11, 12), Sanders arm sling lacks forearms straps combined with the shelf (10).
Figure 4 in Padden of U.S. Padden No. 5,569,172does not disclose the forearm support (30) provides a shelf upon which the user’s forearm may comfortably rest, wherein said forearm support is permanently attached to said pillow such that the forearm support hangs loose from said pillow when said forearm strap is not connected to said pillow, in combination with all other features recited in the claim.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMTU T NGUYEN/Examiner, Art Unit 3786